Citation Nr: 0300335	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.  

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange, or some other herbicide, during 
service.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that determination, 
the RO denied the service-connection claims listed above, 
from which the appellant has perfected this appeal. 

The Board is undertaking additional development on the 
claim of entitlement to service connection for PTSD 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran does not have a disability as a result of 
exposure to asbestos during service.  

2.  The veteran does not have a disability as a result of 
exposure to Agent Orange, or some other herbicide, during 
service.  


CONCLUSIONS OF LAW

1.  Residuals of exposure to asbestos were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A disease as a result of exposure to Agent Orange, or 
some other herbicide, was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claims involve requests for service connection and 
there is no issue as to whether the application for these 
claims is substantially complete.  38 U.S.C.A. §5102 (West 
Supp. 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  The appellant filed the appropriate form seeking 
to establish entitlement to service connected compensation 
in November 2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  Upon receipt of the 
veteran's substantially complete application, the RO wrote 
to him in December 2000.  He was told the information that 
he should provide regarding his exposure to asbestos and 
herbicide agents in Vietnam.  He was told that VA had 
requested his service medical and personnel records.  He 
was asked to provide any information or evidence as to any 
treatment he had received for his claimed disorders.  He 
was told that VA would gather evidence to support his 
claim and that it was his responsibility to provide the 
complete names and addressed of medical providers and to 
provide copies of any relevant treatment records he might 
have in his possession.  Although the RO has not 
specifically identified the VCAA as the source of its 
development requirements, its notice is in keeping with 
the requirements of the VCAA and satisfied the duty to 
notify of evidence and information needed and of the 
responsibilities of VA and the appellant with respect to 
obtaining or providing the evidence or information.

After the RO denied the claim in June 2001, it sent the 
appellant a June 2001 letter describing the appeal process 
and issued a February 2002 statement of the case listing 
the evidence considered, the legal criteria for evaluating 
the claim, and the analysis of the facts as applied to 
those criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  There is no indication that additional 
notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the 
medical evidence associated with the claims file includes 
the service medical records and statements from a private 
physician identified by the appellant concerning a claim 
not subject to this decision.  In his claim, the appellant 
did not indicate that he had received any treatment for 
disorders resulting from asbestos or herbicide exposure.  
The RO informed the appellant of the need for information 
or evidence concerning treatment for his claimed 
disabilities, but he has failed to identify any source of 
information or evidence that would be pertinent to the 
claims.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran appears 
to argue that he should have been afforded VA 
examinations.  However, the Board has determined that 
examinations are not necessary for the following reasons: 
the veteran has failed to identify a specific, chronic 
disorder as a claimed residual of exposure to either 
asbestos or an herbicide (other than "coughing"); service 
records (to include the veteran's personnel file (AF-7)) 
do not show service in Vietnam or exposure to asbestos; 
service medical records do not show that the veteran was 
treated for residuals of either asbestos or herbicide 
exposure; and there is no competent evidence showing that 
the veteran currently has a disability resulting from 
either asbestos or herbicide exposure.  Therefore, the 
criteria at 38 C.F.R. § 3.159(c)(4)(A-C) are not shown to 
have been met.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the 
RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran);  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  Additionally, the Board's 
consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

II.  Analysis

A.  Asbestosis

The claimant seeks to establish service connection for 
residuals of asbestos exposure.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In order to establish service connection, either the 
evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the 
current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of pleura and peritoneum.  M21-1, Part VI, 
7.21(a)(1) (October 3, 1997).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c) (October 3, 1997).  Some of the major occupations 
involving exposure to asbestos include mining, milling, 
work in shipyards, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 3, 
1997).  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence 
pertinent to this aspect of the claim includes the service 
medical records, which are silent as to any respiratory or 
pulmonary disorder.  Also of record is the service 
personnel records, which show the appellant's assignment 
to a tactical airlift squadron and his occupation as an 
aircraft mechanic.  These personnel records do not 
indicate that the appellant was exposed to asbestos.  The 
appellant has done no more in this appeal that claim he 
currently has asbestosis that began in 1970.  Despite VA's 
requests that he provide information or evidence of 
current residuals of exposure to asbestos, he has not 
identified any health care providers that have treated him 
for such a disease, nor has he identified any specific 
residual to exposure to asbestos, other than "coughing."  
The statements of a private physician (in February 2001 
and March 2002) indicated that the appellant initially 
sought treatment with "a history of severe chest 
discomfort which did not appear to have any physical 
basis."  Thereafter, the statements concerned the 
appellant's mental health, not a respiratory or pulmonary 
condition or asbestosis.  

There is no competent evidence of record showing that the 
veteran currently has an asbestos-related disorder, or 
that any such disorder can be linked to service 
activities, and the veteran has therefore failed to 
satisfy the initial element of a service-connection claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of 
the evidence is against the claim of service connection 
for residuals of asbestos exposure, to include asbestosis.  

B.  Herbicide Exposure

The appellant asserts that he has a disorder related to 
exposure to herbicide agents during service.  A claimant 
who, during active service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he 
was not exposed to any such agent during that service.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001) (to be 
codified as amended at 38 U.S.C.A. § 1116(f)).  

The "Vietnam era" for these purposes is the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
in the case of a veteran who served in the Republic of 
Vietnam during that period.  Id., to be codified at 38 
U.S.C.A. § 1116(a)(1).  An "herbicide agent" is a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  Id., to be codified as amended at 38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(i). 

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e) .  They are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trac hea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes 
the following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial 
sarcoma (malignant synovioma); malignant giant cell tumor 
of tendon sheath; malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and epithelioid 
malignant schwannomas; malignant mesenchymoma; malignant 
granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  
Type 2 diabetes was recently added to this list.  See 66 
Fed. Reg. 23166-23169 (2001).  The term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  See also 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 
(1996); 59 Fed. Reg. 341-46 (1994).  The appellant is not 
precluded, though, from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The appellant's service personnel record (AF-7), and his 
Department of Defense (DD) Form 214 (Report of Transfer or 
Discharge), indicate that he served in the Air Force as an 
aircraft mechanic with a tactical airlift squadron on 
Okinawa.  The forms do not note that he received the 
Purple Heart Medal, the Vietnam Campaign and Service 
Medals, or any other decorations that show service in 
Vietnam and/or engagement in combat with the enemy.  Nor 
do these records show that he served anywhere in Southeast 
Asia other than Okinawa.  Thus, the record does not show 
that the veteran had qualifying Vietnam service that would 
permit VA to presume he had been exposed to herbicide 
agents during service.  In addition, even assuming 
arguendo that the veteran was exposed to herbicides during 
service, there is no competent evidence to show that the 
appellant currently has a disease listed at 38 C.F.R. 
§ 3.309(e).  The medical evidence of record includes 
statements from a private physician in February 2001 and 
March 2002 discussing the appellant's current mental 
health, but which do not discuss any disorder listed at 
38 C.F.R. § 3.309(e).  Thus, service connection based on 
herbicide exposure may not be presumed. 

As the appellant is not precluded from establishing 
service connection with proof of actual direct causation, 
see Combee, 34 F.3d at 1041-42, service connection may 
alternatively be established through medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that 
in-service disease or injury.  Pond, 12 Vet. App. at 346; 
Hickson, 12 Vet. App. at 253.  However, the appellant has 
not identified any specific disorder which he asserts is 
related to herbicide exposure in Vietnam.  In his November 
2000 claim, he simply listed "Agent Orange" as the name of 
the disability that he claimed was related to his service.  
"Agent Orange" is not a disease - it is simply a 
"herbicide agent", a chemical in a herbicide used in 
support of military operations in Vietnam, exposure to 
which VA has associated with the disorders listed at 
38 C.F.R. § 3.309(e).  Thus, "Agent Orange" is not a 
disease or injury that can be connected to service.  
Instead, the appellant must identify a specific disease or 
injury caused by herbicide exposure.  He has not done so 
in this claim or in subsequent statements.  In addition, 
even if the discussion of respiratory symptoms which he 
made in association with his claim for residuals of 
exposure to asbestos is extended to his claim for 
residuals of exposure to Agent Orange, the claims file 
does not contain any competent medical evidence showing 
that he currently has a diagnosed respiratory or pulmonary 
condition, or that such a condition is related to exposure 
to Agent Orange during service.  

In summary, the record does not include any current 
medical evidence showing that the veteran has a disease 
that might be related to exposure to herbicide agents, 
even if such exposure were presumed.  In light of the 
evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
residuals of exposure to Agent Orange, or some other 
herbicide, during service.  


ORDER

Service connection for residuals of exposure to asbestos 
is denied.  

Service connection for residuals of exposure to Agent 
Orange, or some other herbicide, is denied.  


		
	T. STEPHEN ECKERMAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

